Citation Nr: 0412859	
Decision Date: 05/18/04    Archive Date: 05/25/04

DOCKET NO.  03-35 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York



THE ISSUE

Entitlement to an initial increased evaluation for post-
traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

C. Crowley, Counsel



INTRODUCTION

The veteran served on active duty from January 1965 to 
January 1968 in the U.S. Marine Corps.  His DD 214 indicates 
he is in receipt of the Vietnam Service Medal, with attached 
service star, and the Vietnam Campaign Medal, with attached 
device.  

This case comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision (RD) of the RO, which 
granted service connection, but assigned a noncompensable 
rating.  The veteran filed his initial claim November 28, 
2001.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
A 30 percent original rating was ultimately assigned by the 
RO, in a subsequent August 2003 RD.  The United States Court 
of Appeals for Veterans Claims (Court) has held that a rating 
decision issued subsequent to a notice of disagreement that 
grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Consequently, the matter of an increased original 
rating remains in appellate status.  

The claim must be remanded to an RO via the Appeals 
Management Center (AMC) in Washington, D.C., for further 
development.  VA will notify you when further action is 
required on your part.



REMAND

The veteran was initially hospitalized by VA in November 
2001, for treatment of his now diagnosed PTSD.  The July 2003 
VA examination report also reveals that he reportedly sees a 
specific health care practioner (C.H.) at a Veterans Center 
facility, once per week.  These records are not part of the 
claims file, however.  

Although the records from the Veterans Centers are not 
available to VA without the veteran's authorization and 
consent, (see August 25, 2003 notation on November 2001 VA 
outpatient treatment records, reflecting no new treatment 
records in VA databases) they are constructively part of the 
record, as Veterans Center employees are held to be agents of 
VA, and as VA holds out the Veterans Center facilities as VA 
facilities in its publications and website information to 
veterans.  Dunn v. West, 11 Vet. App. 462, 467 (1998) 
(because additional medical records were created before Board 
decision, by VA at [a] Veterans Center, see DEPARTMENT OF 
VETERANS AFFAIRS, FEDERAL BENEFITS FOR VETERANS AND 
DEPENDENTS, (Veterans Center identified as VA Facility), and 
because relevant to the issue on appeal, case remanded); see 
also Bell v. Derwinski, 2 Vet. App. 611 (1992).

The RO noted, in the August 2003 statement of the case (SOC), 
that the veteran had not completed one of the copies of VA 
Form 21-4142, "Authorization and Consent to Release 
Information to the Department of Veterans Affairs (VA)" sent 
to him in conjunction with the January 12, 2002 VA letter, 
and without this authorization, that these records could not 
be obtained. 

However, it appears that the veteran was unaware that he 
needed to do this, as he revealed that he was only treated by 
VA, and as there is no specific notice letter of record 
informing him that the Veterans Centers, while found to be VA 
facilities by the Court, still require the submission of VA 
Form 21-4142, prior to the release of records.  Thus, because 
the veteran was under the impression that he reported only VA 
treatment that could be readily obtained by VA, and because 
he was not specifically notified differently, the Board 
cannot conclude that he failed to cooperate with VA.  Compare 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (veteran 
cannot passively wait for [help] in circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence) with 38 U.S.C.A. §§ 5102, 5103, and 
5103A.  

Thus, claim is REMANDED for the following:

1.  Send the veteran VA Forms 21-4138 and 
21-4142, and tell him he must sign and 
return the authorization and consent for 
the release of his Veterans Center 
records to the RO before VA can get them.  

2.  Also ask him to indicate all PTSD 
treatment, VA and private, since July 
2003.  

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following appropriate VA procedures.  

4.  In the event that any records, 
government or private, do not exist, 
obtain a statement from the custodian of 
records to that effect, and (A) inform 
the veteran which records were not 
obtained, (B) tell him what efforts were 
expended in obtaining them, and (C) 
inform him what will happen next with his 
claims as a result.  

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim in light 
of all pertinent evidence and legal 
authority.  

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case (to include citation and discussion 
of additional legal authority considered, 
and clear reasons and bases for all 
determinations) and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



